Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant began employment as a teacher in 2002. He was informed at that time that he was required to obtain a Master’s degree within the first five years of employment in order to maintain a valid teaching certificate. Despite being granted two extensions to the time limit, claimant failed to obtain the degree and his employment was terminated in June 2011 for a lack of a teaching certificate. Inasmuch as claimant failed to timely obtain the proper certification, the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left his *1237employment without good cause is supported by substantial evidence and will not be disturbed (see Matter of Rhome [New York City Bd. of Educ.—Commissioner of Labor], 50 AD3d 1422, 1422 [2008]; Matter of Toussaint [Commissioner of Labor], 17 AD3d 761, 762 [2005]). Moreover, the Administrative Law Judge did not err in denying, as irrelevant, claimant’s requested testimony regarding his subsequent attempts for new employment with the employer (see 12 NYCRR 461.4 [c], [d]; Matter of Wedgle [Commissioner of Labor], 99 AD3d 1139, 1140 [2012]; Matter of Gramonte [Inor Dental, P.C.—Commissioner of Labor], 46 AD3d 997, 998 [2007]).
Lahtinen, J.E, McCarthy, Garry, Rose and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.